DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species I drawn to claims 1, 3-8, 11, 12, 14-18, 21, 30, 37 and 38 in the reply filed on 11/2/2020 is acknowledged.
Additionally, with respect to claims 26 and 30, claim 26 was included in Species I because the subject matter of claim 26 appeared to be generic to all species.  However, claim 26 depends has a feature i.e. “...a heater....for flowing such refrigerant and oils separated out of the refrigerant to the outlet of the condenser,” that is clearly drawn to Species III and figures 6 & 7.  Thus claim 26 is hereby withdrawn from consideration for being based upon a non-elected Species claim.  Claim 30 recites the same subject matter and is hereby withdrawn accordingly.
Also, Applicant requested that claims 9 and 19 be examined with the claims of elected Species I.  That request is denied.  Whereas claims 9 and 19 do not positively recited a vapor pressure booster, Applicant is reminded that features can be recited structurally or functionally.  In this instance, the function recited in claims 9 and 19 can only be performed by the vapor pressure booster.  Thus the claims read upon the vapor pressure booster found in Species II.  See MPEP 2114.
Accordingly, claims 9, 10, 19, 20, 22-27 and 30 are withdrawn from consideration.  Claims 1, 3-8, 11, 12, 14-18, 21, 37 and 38 are pending for consideration on the merits in this Office Action.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 14-18, 21, 30 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6, the recitation of “...controlling the flow rate of refrigerant to the evaporator in step (b) based upon the measured condition of the refrigerant condition of the refrigerant from step (d), wherein the controlling of the refrigerant flow rate to the evaporator is carried out by controlling the refrigerant flow rate to each of the evaporator zones with separate signals from the controller,” renders the claim unclear because it is unclear what structure performs the function of refrigerant flow rate control.  See MPEP 2173.05(g) where without reciting particular structure that accomplish a function or achieves the result implies that all means may be encompassed by the claim which in this instance raises a conflict with the disclosure and does not set well-defined boundaries of the scope of the claim.  Additionally, the recitation of “the controller” does not appear to have proper antecedent basis.  For examination purposes, the limitation has been interpreted as - - controlling the flow rate of refrigerant to the evaporator in step (b) based upon the measured condition of the refrigerant condition of the refrigerant from step (d), wherein the controlling of the refrigerant flow rate to the evaporator is 

Regarding Claim 12, the recitation of “...controlling the flow rate of refrigerant to the evaporator in step (b) based upon the measured condition of the refrigerant condition of the refrigerant from step (d), wherein the controlling of the refrigerant flow rate to the evaporator is carried out by controlling the refrigerant flow rate to each of the evaporator zones with separate signals from the controller,” renders the claim unclear because it is unclear what structure performs the function of refrigerant flow rate control and the function of measuring.  See MPEP 2173.05(g) where without reciting particular structure that accomplish a function or achieves the result implies that all means may be encompassed by the claim which in this instance raises a conflict with the disclosure and does not set well-defined boundaries of the scope of the claim.  Please amend for clarity. 

Regarding Claim 38, the recitation of “...controlling the flow rate of refrigerant to the evaporator in step (b) based upon the measured condition of the refrigerant condition of the refrigerant from step (d), wherein the controlling of the refrigerant flow rate to the evaporator is carried out by controlling the refrigerant flow rate to each of the evaporator zones with separate signals from the controller,” renders the claim unclear because it is unclear what structure performs the function of refrigerant flow rate control and the function of measuring.  See MPEP 2173.05(g) where without reciting particular structure that accomplish a function or achieves the result implies that all means may be encompassed by the claim which in this instance raises a conflict with the disclosure and does not set well-defined boundaries of the scope of the claim. Additionally, the recitation of “the controller” does not appear to have proper antecedent basis. Please amend for clarity. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2014/0123696) in view of Redfern et al. (US3240028).

Regarding Claim 1, Kim teaches a method of controlling a refrigeration system [0018; where operation of the system is described], wherein the refrigeration system comprises a refrigerant disposed within a fluid-tight circulation loop [0018; where one skilled in the art would recognize that a vapor compression refrigeration system is a closed loop system i.e. a fluid-tight system], comprising a continuous length of tubing [fig 1; where the system contains at least  continuous length of pipe 51] the refrigeration system including a compressor [1] a condenser [4] and an evaporator [2], the refrigerant 
the evaporator having an outlet port [at least the outlet of header 6] and at least three evaporator zones [at least flow paths 21-24] each evaporator zone having an inlet port [at least the inlets from header 5; 0025; fig 1];
the method comprising the steps of:
(a) compressing refrigerant in a gaseous state within the compressor and cooling the refrigerant within the condenser to yield refrigerant in the liquefied state [0053];
(b) flowing refrigerant from the condenser into the evaporator via the inlet port of each evaporator zone, wherein the refrigerant partially exists in a two-phase state and (c) flowing refrigerant from the evaporator to the compressor [0026].  
Kim does not explicitly teach where the three evaporator zones are in series provided by the continuous length of tubing and wherein refrigerant introduced into each evaporator zone through its inlet port flows directly into the next evaporator zone in series until the refrigerant exits the evaporator through the outlet port.
 However, Redfern teaches a heat pump system having a heat exchanger [fig 1], the heat exchanger having an outlet port [See Drawing I] and at least three heat exchanger zones [See Drawing I] in series provided by a continuous length of tubing [See Drawing 1]; each heat exchanger zone having an heat exchanger zone inlet port [See Drawing I] and wherein refrigerant introduced into each evaporator zone through its inlet port flows directly into the next evaporator zone in series until the refrigerant exits the evaporator through the outlet port [col 2, lines 2-22; See Drawing I and fig 1 as necessary; where refrigerant flow is shown to enter the coil at three inlet ports and flow in series to an exit and where each inlet allows refrigerant to flow directly to the next heat exchanger zone] where one of ordinary skill in the art could have combined the method 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim to have three evaporator zones in series provided by the continuous length of tubing; and wherein refrigerant introduced into each evaporator zone through its inlet port flows directly into the next evaporator zone in series until the refrigerant exits the evaporator through the outlet port in view of the teachings of Redfern where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. allowing refrigerant to flow through the heat exchanger quickly.

Regarding Claim 3, Kim, as modified, teaches the invention of Claim 1 above and Redfern teaches wherein the continuous length of tubing continually and smoothly expands from the inlet port of the most upstream evaporator zone to the outlet port of the evaporator [by inspection; see fig 1; Drawing 1 below].

Regarding Claim 11, Kim, as modified, teaches the invention of Claim 1 above and Kim teaches wherein the condenser has a plurality of condenser zones [at least zones 41-44], each condenser zone having a condenser zone inlet port [0035; fig 1; at least the inlets from header 6].


    PNG
    media_image1.png
    668
    610
    media_image1.png
    Greyscale


Drawing I


Claims 4-6, 12, 14-17. 21. 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2014/0123696) and Redfern et al. (US3240028) as applied to claim 1 above, and further in view of Meiyan (CN101762105A).

Regarding Claim 4, Kim, as modified, teaches the invention of Claim 1 above but does not explicitly teach the step (d) of measuring the condition of the refrigerant with a plurality of refrigerant condition sensors.
However, Meiyan teaches an air conditioning system [fig 1] that measures the condition of the refrigerant with a plurality of refrigerant condition sensors [at least sensors 501, 502, 503; 0049].  Meiyan also teaches that this arrangement provides evenly distributed refrigerant flow to each heat exchanger group and thereby enhance heat exchange of the system [0019; 0020].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the method of Kim to have the step (d) of measuring the condition of the refrigerant with a plurality of refrigerant condition sensors in view of the teachings of Meiyan in order to provide evenly distributed refrigerant flow to each heat exchanger group and thereby enhance heat exchange of the system.

Regarding Claims 5 and 37, Kim, as modified, teaches the invention of Claim 4 above and Meiyan teaches wherein step (d) comprises measuring the condition of the refrigerant with a refrigerant condition sensor disposed within the evaporator upstream of the outlet port [0049; fig 1].



Regarding Claim 6, Kim, as modified, teaches the invention of Claim 5 above and Meiyan teaches controlling the flow rate of refrigerant to the evaporator in step (b) based upon the measured condition of the refrigerant condition of the refrigerant from step (d), wherein the controlling of the refrigerant flow rate to the evaporator [5] is carried out by controlling the refrigerant flow rate to each of the evaporator zones with separate signals from a controller [0051-0054; where the flow is controlled by distributor 4].

Regarding Claim 12, Kim teaches a refrigeration system [fig 1; 0018; where operation of the system is described] comprising; 
a fluid tight circulation loop comprising a continuous length of tubing [0018; where one skilled in the art would recognize that a vapor compression refrigeration system is a closed loop system i.e. a fluid-tight system and where the system contains at least  continuous length of pipe 51] the fluid-tight circulation loop comprising 
a compressor [1] a condenser [4] and an evaporator [2], the circulation loop being configured to continuously circulate a refrigerant which is capable of existing in a liquefied state, a gaseous state and a two-phase state comprising both refrigerant in the liquefied state and refrigerant in the gaseous state [0019; 0031];
the evaporator having an outlet port [at least the outlet of header 6] and at least three evaporator zones [at least flow paths 21-24] each evaporator zone having an inlet port [at least the inlets from header 5; 0025; fig 1];
the circulation loop being further configured to (i) compress refrigerant in a gaseous state within the compressor and cool the refrigerant within the condenser to yield refrigerant in the liquefied state [0053]; 
(ii) flow refrigerant from the condenser into the evaporator via the inlet port of each evaporator zone, wherein the refrigerant partially exists in a two-phase state and (iii) flow refrigerant from the evaporator to the compressor [0026].  

a controller for controlling the flow rate of refrigerant to the evaporator based upon a measured condition of the refrigerant within the evaporator upstream of the evaporator.
 However, Redfern teaches a heat pump system having a heat exchanger [fig 1], the heat exchanger having an outlet port [See Drawing I] and at least three heat exchanger zones [See Drawing I] in series provided by a continuous length of tubing [See Drawing 1]; each heat exchanger zone having an heat exchanger zone inlet port [See Drawing I] and wherein refrigerant introduced into each evaporator zone through its inlet port flows directly into the next evaporator zone in series until the refrigerant exits the evaporator through the outlet port [col 2, lines 2-22; See Drawing I and fig 1 as necessary; where refrigerant flow is shown to enter the coil at three inlet ports and flow in series to an exit and where each inlet allows refrigerant to flow directly to the next heat exchanger zone] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skill would have recognized that the results of the combination were predictable i.e. for the obvious advantage of allowing refrigerant to flow through the heat exchanger quickly.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim to have three evaporator zones in series provided by the continuous length of tubing; and wherein refrigerant introduced into each evaporator zone through its inlet port flows directly into the next evaporator zone in series until the refrigerant exits the evaporator through the 
Lastly, Meiyan teaches an air conditioning system [fig 1] having a controller [fig 1] for controlling the flow rate of refrigerant to the evaporator based upon a measured condition of the refrigerant within the evaporator upstream of the evaporator [at least sensors 501, 502, 503; 0049].  Meiyan also teaches that this arrangement provides evenly distributed refrigerant flow to each heat exchanger group and thereby enhance heat exchange of the system [0019; 0020].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the method of Kim to have a controller for controlling the flow rate of refrigerant to the evaporator based upon a measured condition of the refrigerant within the evaporator upstream of the evaporator in view of the teachings of Meiyan in order to provide evenly distributed refrigerant flow to each heat exchanger group and thereby enhance heat exchange of the system.

Regarding Claim 14, Kim, as modified, teaches the invention of Claim 12 above and Redfern teaches wherein the continuous length of tubing continually and smoothly expands from the inlet port of the most upstream evaporator zone to the outlet port of the evaporator [by inspection; see fig 1; Drawing 1 below].

Regarding Claim 15, Kim, as modified, teaches the invention of Claim 12 above and Meiyan teaches where the measured condition of the refrigerant is measured with a plurality of refrigerant condition sensors [at least sensors 501, 502, 503; 0049].

Regarding Claim 16, Kim, as modified, teaches the invention of Claim 12 above and Meiyan teaches wherein the measuring of the refrigerant condition in the function described in (b) is carried out with a refrigerant condition sensor disposed within each of the evaporator zones [at least sensors 501, 502, 503; 0049].

Regarding Claim 17, Kim, as modified, teaches the invention of Claim 16 above and Meiyan teaches c wherein the controlling of the refrigerant flow rate to the evaporator in the function described in (b) is carried out by controlling the refrigerant flow rate to each of the evaporator zones with a separate signals from a controller [0051-0054; where the flow is controlled by distributor 4].

Regarding Claim 21, Kim, as modified, teaches the invention of Claim 12 above and Kim teaches wherein the condenser has a plurality of condenser zones [at least zones 41-44], each condenser zone having a condenser zone inlet port [0035; fig 1; at least the inlets from header 6].

Regarding Claim 38, Kim teaches a method of controlling a refrigeration system
[0018; where operation of the system is described], wherein the refrigeration system comprises a refrigerant disposed within a fluid-tight circulation loop comprising a
continuous length of tubing [0018; where one skilled in the art would recognize that a vapor compression refrigeration system is a closed loop system i.e. a fluid-tight system and where the system contains at least continuous length of pipe 51]; the refrigeration system including 
a compressor [1] a condenser [4] and an evaporator [2' 0032-0034], the refrigerant being capable of existing in a liquefied state, a gaseous state and a two 
 the evaporator having an outlet port [at least the outlet of header 6] and at least three evaporator zones [at least flow paths 21, 22, 23, 24] each evaporator zone having an evaporator zone inlet port [at least the inlets from header 5];
the method comprising the steps of compressing refrigerant in a gaseous state within the compressor and cooling the refrigerant within the condenser to yield refrigerant in the liquefied state [0053] flowing refrigerant from the condenser into the evaporator via the inlet port of each evaporator zone, wherein the refrigerant partially exists in a two-phase state and flowing refrigerant from the evaporator to the compressor [0026].
Kim does not explicitly teach three evaporator zones in series provided by the continuous length of tubing; and wherein refrigerant introduced into each evaporator zone through its inlet port flows directly into the next evaporator zone in series until the refrigerant exits the evaporator through the outlet port; measuring the condition of the refrigerant with a refrigerant condition sensor disposed within each of the evaporator zones; and wherein the controlling of the refrigerant flow rate to the evaporator is carried out by controlling the refrigerant flow rate to each of the evaporator zones with separate signals from a controller.
However, Redfern teaches a heat pump system having a heat exchanger [fig 1], the heat exchanger having an outlet port [See Drawing I] and at least three heat exchanger zones [See Drawing I] in series provided by a continuous length of tubing [See Drawing 1]; each heat exchanger zone having a heat exchanger zone inlet port
[See Drawing I] and wherein refrigerant introduced into each evaporator zone through its inlet port flows directly into the next evaporator zone in series until the refrigerant exits the evaporator through the outlet port [col 2, lines 2-22; See Drawing I 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim to have three evaporator zones in series provided by the continuous length of tubing; and wherein refrigerant introduced into each evaporator zone through its inlet port flows directly into the next evaporator zone in series until the refrigerant exits the evaporator through the outlet port in view of the teachings of Redfern where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. allowing refrigerant to flow through the heat exchanger quickly.
However, Meiyan teaches an air conditioning system [fig 1] that measuring the condition of the refrigerant with a refrigerant condition sensor [501, 502, 503] disposed within each of the evaporator zones [0019; 0020; 0049]; and wherein the controlling of the refrigerant flow rate to the evaporator is carried out by controlling the refrigerant flow rate to each of the evaporator zones with separate signals from the controller [0019-0020; 0049] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. improve the efficiency of the system [page 1].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim to measuring the condition of the refrigerant with a refrigerant condition sensor disposed within each of the evaporator zones; and wherein the controlling of the refrigerant flow rate to the evaporator is carried out by controlling the refrigerant flow rate to each of the evaporator zones with separate signals from the controller in view of the teachings of Meiyan where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the efficiency of the system.

Claims 7, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2014/0123696) and Redfern et al. (US3240028) as applied to claims 1 and 12 above, and further in view of Horiuchi et al. (US2004/0154331).

Regarding Claims 7 and 18, Kim, as modified, teaches the invention of Claim 1 above but does not explicitly teach wherein the flowing of refrigerant from the condenser into the evaporator in step (b) is carried out after cooling the refrigerant in a pre-cooler disposed downstream of the condenser and upstream of the evaporator.
However, Horiuchi teaches a refrigeration system [fig. 8] that flows refrigerant from a condenser [16] into an evaporator [E] after cooling the refrigerant in a pre-cooler [S] disposed downstream of the condenser and upstream of the evaporator [0060; fig 8].  Horiuchi also teaches that this arrangement provides increased refrigeration capacity [0062].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim to have wherein the flowing of refrigerant from the condenser into the evaporator in step (b) is carried out after cooling the refrigerant in a pre-cooler disposed downstream of the condenser and upstream of the evaporator in view of the teachings of Horiuchi where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. provides increased refrigeration capacity.
For Clarity, in regard to Claim 18, the method as claimed is carried out during the normal operation of the apparatus of Kim as modified above.

Regarding Claim 8, Kim, as modified, teaches the invention above and Horiuchi teaches wherein the flowing of refrigerant from the condenser into the evaporator in step (b) is carried out after cooling the refrigerant by thermal contact with evaporating refrigerant in a pre-cooler disposed downstream of the condenser and upstream of the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763